Citation Nr: 0727363	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-03 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for depression, to 
include as due to post pubertal germinal atrophy.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post pubertal germinal atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1961 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2007.  A transcript of his hearing 
has been associated with the record.  At the hearing, the 
veteran withdrew the issue of entitlement to service 
connection for hypothyroidism.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision which held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court 
further explained that a notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.  Although the file 
contains letters providing partial notice regarding the 
reopening of other claims, the veteran has not been afforded 
proper notice of what constitutes new and material evidence 
to reopen the claim of entitlement to service connection for 
post pubertal germinal atrophy.

The Board also notes that in an undated statement received by 
the RO in February 2005, the veteran stated that his claim 
for Social Security disability had been approved.  The basis 
for the veteran's receipt of Social Security Administration 
(SSA) disability benefits is unclear.  As records supportive 
of the veteran's claims might be in the possession of SSA, 
the RO should obtain any records pertaining to the veteran's 
receipt of SSA disability benefits, to include the medical 
records on which the SSA's disability determination was made.

The veteran is notified that if he has any evidence 
pertaining to his claims which was not previously submitted 
to VA, he should submit such evidence.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that describes the 
basis of the Board's December 1997 denial 
of the claim of entitlement to service 
connection for testicular atrophy, and 
the evidence necessary to substantiate 
the element or elements of the claim. Any 
additional evidence pertinent to the 
appellant's claim received by the RO 
should be associated with the claims 
folder.

2.  The AOJ should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits. Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



